NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

HARBIYA K. ABU-KHADIER and RHHA,            )
INC.,                                       )
           Appellants,                      )
                                            )
v.                                          )      Case No. 2D16-755
                                            )
THE CITY OF FORT MYERS, FLORIDA,            )
a Florida Municipal Corporation,            )
                                            )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 5, 2017.

Appeal from the Circuit Court for
Lee County; Jay B. Rosman, Judge.

John N. Bogdanoff and Christopher V.
Carlyle of The Carlyle Appellate Law
Firm, The Villages, for Appellants.

Theodore L. Tripp, Jr., and Allison B.
Christensen of Hahn Loeser & Parks
LLP, Fort Myers; and Grant W. Alley,
City Attorney, Fort Myers, for Appellee.


PER CURIAM.

              We affirm the final summary judgment upholding the City of Fort Myers'

Nuisance Abatement Board's order directing closure of a grocery store operated by

RRHA, Inc., on property owned by Abu-Khadier, the Appellants. However, because
genuine issues of material fact exist regarding Appellants' entitlement to compensation

following the closure, we reverse the final summary judgment in favor of the City of Fort

Myers on Appellants' complaint.

             Affirmed in part, reversed in part, and remanded.



CASANUEVA, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -2-